1
2
3
4
5
6
7
8
9                       UNITED STATES DISTRICT COURT

10                    CENTRAL DISTRICT OF CALIFORNIA

11                               WESTERN DIVISION

12 BLUE SPIKE, LLC,                     Case No.: 2:18-cv-04525-JAK-JPR
13            Plaintiff/ Counterclaim   ORDER RE AMENDED STIPULATION
              Defendant,                TO DISMISS UNDER FED. R. CIV. P.
14                                      41(a)(2)
         v.
15                                      JS-6
     PANDORA MEDIA, INC.,
16
              Defendant/Counterclaim
17            Plaintiff.
18
19
20
21
22
23
24
25
26
27
28
 1         The Court has reviewed the parties’ Amended Stipulation to Dismiss Under Fed. R.
 2 Civ. P. 41(a)(2) (“the Stipulation”), requesting dismissal of plaintiff/counterclaim
 3 defendant Blue Spike, LLC’s (“Blue Spike”) claims against defendant/counterclaim
 4 plaintiff Pandora Media, Inc. (“Pandora”), without prejudice, and Pandora’s counterclaims
 5 against Blue Spike, without prejudice.          Good cause appearing, the Stipulation is
 6 APPROVED.
 7         Accordingly, it is hereby ORDERED that all claims for relief asserted by Blue
 8 Spike against Pandora are dismissed without prejudice, and all counterclaims for relief by
 9 Pandora against Blue Spike are dismissed without prejudice; provided, however, a motion
10 for an award of attorney’s fees to Pandora based on the proceedings in this action, may be
11 brought in a newly-filed action as provided in the Stipulation, i.e., prior to the entry of a
12 final judgment in that action..
13         Blue Spike has stated its intention to re-file this action to name additional plaintiffs,
14 including Blue Spike International Ltd. and Wistaria Trading Ltd. It may do so; provided,
15 however, a notice of related action shall be filed at the same time that identifies this
16 proceeding as a prior related action. See L.R. 83-1. The new action shall be filed within
17 seven (7) days of the issuance of this Order.
18         Upon the filing of the new action by Blue Spike, that action will be deemed related
19 to this one, and accepted for transfer to Judge Kronstadt if it is not assigned to him upon
20 its filing. The schedule previously entered in this action shall be adopted in the newly-
21 filed action. In order to streamline that process, upon the filing of the new action and its
22 assignment or transfer to Judge Kronstadt, the parties shall submit a stipulation and
23 / / /
24 / / /
25 / / /
26 / / /
27 / / /
28
1 proposed order as to the entry of those dates, including as to their stipulation to extend the
2 deadline to serve expert reports in support of their respective positions on claim
3 construction.
4         IT IS SO ORDERED.
5
6
7 Dated: January 24, 2019
8                                                 JOHN A. KRONSTADT
                                                  UNITED STATES DISTRICT JUDGE
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                           2
